***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      ROBERT R. MURPHY v. JAMIE D. MURPHY
                   (AC 39025)
                       Lavine, Prescott and Bear, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   denying his motion to modify the dissolution judgment by terminating
   his alimony obligation because of the defendant’s alleged cohabitation
   with her boyfriend. Pursuant to the parties’ separation agreement, which
   had been incorporated into the dissolution judgment, the plaintiff was
   required to pay the defendant periodic alimony. The alimony was non-
   modifiable but subject to the condition that it would terminate on, inter
   alia, the cohabitation by the defendant as defined by the applicable
   statute (§ 46b-86 [b]), which permits the trial court to terminate periodic
   alimony upon a showing that the alimony recipient was living with
   another person and that the living arrangements caused a change of
   circumstances so as to alter the financial needs of the recipient. Follow-
   ing the dissolution, the defendant and the parties’ minor children rented
   a condominium in South Windsor for approximately $1640 per month
   for rent and utilities. Thereafter, she and the children moved into her
   boyfriend’s residence in Bloomfield, paying $800 per month toward the
   rent and other housing expenses. In the plaintiff’s motion to modify, he
   alleged that the defendant’s new living arrangements with her boyfriend
   resulted in a change of circumstances that altered her financial needs
   and, therefore, pursuant the separation agreement and § 46b-86 (b), his
   alimony obligation should be terminated. After a hearing, the trial court
   denied the plaintiff’s motion, concluding that the evidence did not sup-
   port a finding of cohabitation pursuant to § 46b-86 (b). In reaching its
   decision, the court found that the plaintiff had failed to prove that
   the defendant’s boyfriend had contributed to her financial support. On
   appeal, the plaintiff claimed that the trial court applied an improper
   legal standard as a prerequisite for the termination of alimony under
   § 46b-86 (b). Held that the trial court improperly interpreted § 46b-86 (b)
   to require proof by a preponderance of the evidence that the defendant’s
   boyfriend made financial contributions to the defendant while she lived
   with him in the Bloomfield residence: the trial court interpreted § 46b-
   86 (b) too narrowly by focusing solely on the lack of proof of the
   boyfriend’s financial contributions to the defendant to the exclusion of
   the monthly savings to the defendant that resulted from her moving in
   with her boyfriend at the Bloomfield residence, as the operative language
   of § 46b-86 (b) permitted the court to consider the defendant’s savings
   associated with her new living arrangements in its determination under
   the statute as to whether her financial needs had been altered, and
   pursuant to Spencer v. Spencer (177 Conn. App. 504), the defendant’s
   alleged reduction in living expenses of approximately $840 per month
   was sufficient for a court to conclude, in its discretion and if warranted
   by the evidence, that a change in the defendant’s financial circumstances
   occurred because of her voluntary move into the Bloomfield residence
   with her boyfriend and payment of less rent each month; accordingly,
   the case was remanded for a new hearing on the defendant’s motion
   to modify to determine whether that change in circumstances altered
   the defendant’s financial needs within the meaning of § 46b-86 (b) so
   as to cause the termination of alimony pursuant to the separation
   agreement.
                           (One judge dissenting)
        Argued October 10, 2017—officially released May 8, 2018

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford and tried to the court, Hon. Herbert
Barall, judge trial referee; judgment dissolving the mar-
riage and granting certain other relief in accordance
with the parties’ separation agreement; thereafter, the
court, Bozzuto, J., denied the plaintiff’s motion to mod-
ify the judgment, and the plaintiff appealed to this court.
Reversed; further proceedings.
  Keith Yagaloff, for the appellant (plaintiff).
                         Opinion

   BEAR, J. The plaintiff, Robert R. Murphy, appeals
from the judgment of the trial court denying his post-
judgment motion, as amended, to modify the judgment
rendered in the parties’ dissolution action. In that
motion he sought, pursuant to paragraph 12 (d) of the
parties’ separation agreement, which was incorporated
into the judgment, to terminate his alimony obligation to
the defendant, Jamie R. Murphy, because of her alleged
cohabitation with her boyfriend. On appeal, the plaintiff
claims that the court applied an improper legal standard
as a prerequisite for the termination of alimony under
General Statutes § 46b-86 (b). We agree and, accord-
ingly, reverse the judgment of the court and remand
the case for further proceedings.
   The following facts and procedural history are rele-
vant to this appeal. The marriage of the parties was
dissolved on March 12, 2012. The court accepted and
incorporated the terms of the parties’ separation
agreement into the judgment. Paragraph 12 (d) of the
separation agreement provided that the plaintiff pay
periodic alimony to the defendant in the amount of $400
per month until July, 2016,1 nonmodifiable as to amount
and duration, subject, however, to the condition that
alimony would terminate on the earlier of the (a) death
of the plaintiff, (b) death of the defendant, (c) remar-
riage of the defendant, or (d) cohabitation by the defen-
dant as defined by § 46b-86 (b).2
   Following the dissolution, the defendant rented a
condominium on Sunfield Drive in South Windsor. She
paid approximately $1640 per month for rent and utili-
ties. In December, 2014, the defendant and her children
left the condominium and moved into her boyfriend’s
residence in Bloomfield (Bloomfield residence). The
defendant paid her boyfriend $800 per month toward
his rent and other housing expenses. She continued
to pay her personal expenses and the expenses she
incurred for the parties’ minor children.3
   After learning that the defendant had moved into the
Bloomfield residence, the plaintiff filed several motions,
including the postjudgment motion, as amended, to
modify the judgment by terminating his alimony obliga-
tion pursuant to paragraph 12 (d) of the separation
agreement.4 In that motion, the plaintiff alleged that the
defendant had relocated to Bloomfield where she was
living with her boyfriend and that the new living
arrangements resulted in a change in circumstances so
as to alter the financial needs of the defendant, i.e., a
change in circumstances that was sufficient to satisfy
the financial requirement of § 46b-86 (b) for termination
of alimony.
  On April 21, 2015, the motion appeared on the court’s
docket, and the parties entered into a written stipulation
that the court accepted. The stipulation provided, in
relevant part, that ‘‘[i]f [the defendant did] not return
to South Windsor on or before August 15, 2015, then
the issue of cohabitation and [the plaintiff’s] claim to
modify/terminate alimony [would] be addressed in mid-
September, 2015. Further, if [the defendant] cohab-
itate[d] in South Windsor the issue of cohabitation
[would] also be addressed in mid-September, 2015.’’
  At the hearing, the plaintiff’s counsel further
explained that ‘‘[i]f [the defendant] resumes living in
South Windsor and leaves the residence where we’re
claiming that she’s residing with her [boyfriend], then
the issue of cohabitation . . . [is] not a major issue
and will likely be done with. If [the defendant] returns
with her [boyfriend] to South Windsor, or if she does
not return to South Windsor and stays in Bloomfield
with her [boyfriend], we’re going to come back in mid-
September and deal with cohabitation.’’
   On August 14, 2015, as a result of the parties’ stipula-
tion, the defendant executed a lease for another resi-
dence in South Windsor (South Windsor residence).
Although the defendant’s boyfriend cosigned the lease,
it provided that only the defendant and the parties’ two
children would occupy that residence. The defendant
moved into that residence on October 1, 2015.
  At the plaintiff’s request, the court subsequently
scheduled a hearing on the plaintiff’s amended post-
judgment motion seeking termination of his alimony
obligation. The hearing took place over two days in
January and February, 2016, during which the court,
Bozzuto, J., heard testimony and admitted into evidence
various exhibits.
   Following the hearing, the court denied the plaintiff’s
motion. The court found that, although it was clear that
the defendant was living with her boyfriend for a period
of time at the Bloomfield residence, it was not clear
whether her boyfriend ‘‘contributed to her support at
all, much less to such an extent that the living arrange-
ments caused such a change of circumstances as to
alter the financial needs of the defendant.’’ (Internal
quotation marks omitted.)
   With respect to the period of time after the defendant
moved from the Bloomfield residence to the South
Windsor residence, the court found that ‘‘the record
[was] devoid of reliable or probative evidence that the
boyfriend contribute[d] financial support to the defen-
dant.’’5 The court therefore concluded that the evidence
did not support a finding of cohabitation either at the
Bloomfield residence or the South Windsor residence,
and declined to terminate the plaintiff’s alimony obliga-
tion to the defendant. This appeal followed.6
  On appeal, the plaintiff claims that the court improp-
erly concluded that he had to establish a change in the
defendant’s financial needs pursuant to § 46b-86 (b) on
the basis of her boyfriend’s financial contributions to
her support during the period of alleged cohabitation
at the Bloomfield residence, rather than due to the
defendant’s altered financial needs as a result of a
reduction in her expenses during that period of time.
We agree.
   Section 46b-86 (b) provides, in relevant part, that ‘‘the
Superior Court may, in its discretion and upon notice
and hearing . . . terminate the payment of periodic
alimony upon a showing that the party receiving the
periodic alimony is living with another person under
circumstances which the court finds should result in
the . . . termination of alimony because the living
arrangements cause such a change of circumstances as
to alter the financial needs of that party. . . .’’7
   ‘‘[U]nder § 46b-86 (b), a finding of cohabitation
requires that (1) the alimony recipient was living with
another person and (2) the living arrangement caused
a change of circumstances so as to alter the financial
needs of the alimony recipient.’’ (Internal quotation
marks omitted.) Spencer v. Spencer, 177 Conn. App.
504, 515, 173 A.3d 1 (2017), cert. granted, 328 Conn.
903, 177 A.3d 565 (2018). ‘‘Pursuant to § 46b-86 (b), the
nonmarital union must be one with attendant financial
consequences before the trial court may alter an award
of alimony.’’ (Internal quotation marks omitted.) Id. The
change in the need of the alimony recipient ‘‘need not
be substantial . . . [but] the difference must be mea-
sureable in some way . . . . [T]he court must have
the ability to compare the plaintiff’s financial needs at
different points in time to determine whether those
needs either have increased or decreased over time.
Because the court, in setting the alimony award pursu-
ant to [§ 46b-86 (b)], quantified the [receiving party’s]
financial needs in terms of dollar amounts at the time
of dissolution, we conclude that the proper way for the
court to determine whether the [receiving party’s] needs
have changed as a result of her cohabitation is to quan-
tify her financial needs in terms of dollar amounts dur-
ing the period of cohabitation.’’ (Citations omitted.)
Blum v. Blum, 109 Conn. App. 316, 324–25, 951 A.2d
587, cert. denied, 289 Conn. 929, 958 A.2d 157 (2008).
   In the hearing on the motion, the defendant did not
dispute that the first requirement under § 46b-86 (b)
had been satisfied, i.e., that she was living with her
boyfriend in the Bloomfield residence. Therefore, the
remaining question is whether the court properly inter-
preted § 46b-86 (b) to require proof by a preponderance
of the evidence that the defendant’s boyfriend made
financial contributions to her during the period of time
she lived in that residence. ‘‘It is well established that
statutory interpretation involves a question of law over
which we exercise plenary review.’’ Friezo v. Friezo,
281 Conn. 166, 180, 914 A.2d 533 (2007).
  This court’s recent decision in Spencer v. Spencer,
supra, 177 Conn. App. 504, provides precedent for and
supports our analysis in this case.8 In Spencer, the judg-
ment provided that the defendant’s alimony obligation
would terminate if, inter alia, the plaintiff began cohabit-
ing.9 Id., 507. The plaintiff began residing with her boy-
friend during the period in which she was entitled to
alimony payments. Id., 511. As a result of her living
arrangements, the plaintiff’s monthly housing expense
decreased from $950 per month to $375 per month. Id.
This court held that a reduction of the former spouse’s
living expenses was a proper basis on which to find
that alimony should be terminated, assuming that both
requirements of § 46b-86 (b) were satisfied. Id., 515.
This court concluded that ‘‘[o]n the basis of the record
before us, we have no difficulty concluding that [the
trial court’s finding of cohabitation pursuant to § 46b-
86 (b)] is not clearly erroneous because there is ample
evidence to support it, and we are without the definite
and firm conviction that a mistake has been committed.
Specifically, the plaintiff’s own testimony established
that she began living with her boyfriend and that, as
a result of that living arrangement, her monthly rent
obligations were reduced from $950 to $375. Thus,
there was clear evidence of the two requirements
imposed by the definition of cohabitation in § 46b-
86 (b). Accordingly, we conclude that the trial court’s
termination of alimony was not an abuse of discretion.’’
(Emphasis added.) Id., 521.
   In the present case, paragraph 12 (d) of the separation
agreement provided that alimony would terminate if
the plaintiff cohabited as defined in § 46b-86 (b). The
defendant, after the judgment was rendered, began
residing with her boyfriend during the period in which
she was entitled to alimony payments. As a result of
the defendant’s living situation, her housing expenses
allegedly decreased from approximately $1640 per
month to $800 per month, a monthly savings of approxi-
mately $840.
   In its memorandum of decision, the court iterated
that although it was clear that the defendant and her
boyfriend were living together in the Bloomfield resi-
dence, ‘‘[w]hat [was] not clear [was] whether the defen-
dant’s boyfriend contributed to her support at all, much
less to such an extent that the living arrangements
caused a change of circumstances as to alter the finan-
cial needs of the defendant.’’ (Internal quotation marks
omitted.) The court concluded, ‘‘[t]he evidence does
not support a finding of cohabitation pursuant to § 46b-
86 (b).’’10
   The court’s focus on the contributions of the boy-
friend derives from appellate decisions such as Blum
v. Blum, supra, 109 Conn. App. 316. In Blum, the parties’
dissolution judgment provided for termination of the
defendant’s alimony obligation if the plaintiff cohabited
with an unrelated person. Id., 318. The plaintiff pur-
chased a home and her boyfriend moved into her home
with his children. Id., 321. The trial court found that
the plaintiff’s boyfriend ‘‘purchases groceries for the
residence once a week, occasionally cuts the lawn and
helps with minor household chores.’’ Id. The boyfriend,
however, ‘‘pays nothing toward the mortgage, taxes,
insurance, utilities, the plaintiff’s clothing, fuel and
maintenance for the plaintiff’s car, the plaintiff’s hair-
cuts or expenses for the [plaintiff’s] three children.’’ Id.
The trial court denied the defendant’s motion to modify
his alimony obligation. Id., 320. In affirming the judg-
ment, this court stated: ‘‘The party moving for a change
in the court’s alimony order . . . must adduce some
evidence from which the court reasonably could infer
the value of the cohabitant’s contributions.’’ Id., 325.
The court in Blum, however, did not have before it the
specific facts of the present case, or of Spencer.
   This court’s decision in Blum is correct (and unex-
ceptionable based on its facts)11 in the circumstance
of when a boyfriend (or other person), postjudgment,
moves in with an alimony recipient, and then provides
some financial support, whether directly or indirectly,
to that alimony recipient. In fact, most of this court’s
decisions applying § 46b-86 (b) do so in the context
of the boyfriend (or other person) providing financial
support to the alimony recipient, whether the boyfriend
moves in with the alimony recipient, or the alimony
recipient moves in with the boyfriend, as those are
the usual fact patterns. Section 46b-86 (b), however,
provides that ‘‘the Superior Court may, in its discretion
and upon notice and hearing . . . terminate the pay-
ment of periodic alimony upon a showing that the party
receiving the periodic alimony is living with another
person under circumstances which the court finds
should result in the . . . termination of alimony
because the living arrangements cause such a change
of circumstances as to alter the financial needs of
that party.’’ (Emphasis added.) In the present case, the
plaintiff claims that the defendant’s financial needs have
been altered as a result of her choice to move into the
Bloomfield residence with her boyfriend, which caused
an approximate savings to her of $840 monthly, separate
from and independent of any specific financial contribu-
tion by her boyfriend. In light of the language of § 46b-
86 (b) and the facts of this case, the plaintiff was and
is entitled, even in the absence of any proof that the
boyfriend was contributing to the financial support of
the defendant, to the opportunity to prove to the court
that the defendant’s living arrangements with her boy-
friend caused a change of circumstances so as to alter
her financial needs to the point where the provisions
of paragraph 12 (d) of the separation agreement con-
cerning termination of alimony became applicable and
should be enforced.
  In the present case, the court interpreted § 46b-86
(b) too narrowly by focusing on the lack of proof of
the boyfriend’s financial contributions, to the exclusion
of the defendant’s savings as a result of her move.
Although the boyfriend’s contributions may have been
factually relevant in Blum, proof of them is not a prereq-
uisite in all cases involving the application of § 46b-86
(b), and that is not the only basis pursuant to § 46b-86
(b) to determine if a party’s living arrangements cause
such a change of circumstances as to alter that party’s
financial needs. As Spencer demonstrates, evidence of
a $575 reduction in the receiving party’s monthly rent
obligation is ‘‘clear evidence’’ of a change in circum-
stances as to alter the financial needs of that party. See
Spencer v. Spencer, supra, 177 Conn. App. 521.12
   In summary, in analyzing the plaintiff’s claim that
the defendant’s living arrangements in the Bloomfield
residence with her boyfriend caused such a change of
circumstances as to alter her financial needs, the court
focused solely on whether the defendant’s boyfriend
contributed to the support of her and her children. The
plaintiff’s claim, however, was that by moving in with
her boyfriend, the defendant saved at least $840 per
month in expenses, which resulted in a change in cir-
cumstances that altered, i.e., reduced, her financial
needs. Prior to the defendant’s move to the Bloomfield
residence, she allegedly paid $1640 per month for hous-
ing expenses, but after the move, she was paying $800
per month, an alleged savings to her of approximately
$840 monthly, or approximately $10,080 annually.
   The operative language in § 46b-86 (b), ‘‘because the
living arrangements cause such a change of circum-
stances as to alter the financial needs of that party,’’
allows the court to consider the defendant’s savings as
a result of her change in residences in the calculation
of whether there has been an alteration in her financial
needs. The court has the discretion to conclude, if war-
ranted by the evidence, that the alleged $840 in monthly
savings satisfied the requirements of § 46b-86 (b),
resulting in a termination of the defendant’s alimony
pursuant to paragraph 12 (d) of the separation
agreement. See Spencer v. Spencer, supra, 177 Conn.
App. 521 (reduction in rent from $950 to $375 sufficient
to satisfy statute). The court in the present case did
not consider the defendant’s monthly savings in living
expenses, however, because her boyfriend did not
financially contribute the $840 monthly to her.
   Pursuant to this court’s recent decision in Spencer,
the defendant’s alleged reduction in living expenses of
approximately $840 per month is sufficient for a court
to conclude, in its discretion and if warranted by the
evidence, that a change in the defendant’s financial
circumstances occurred because of her voluntary move
into the Bloomfield residence with her boyfriend and
payment of less rent each month. See id., 521. Therefore,
the plaintiff is entitled to a hearing on the issue of
whether the defendant’s alleged $840 monthly living
expense reduction as a result of her move to the Bloom-
field residence altered her financial needs within the
meaning of § 46b-86 (b) so as to cause the termination of
alimony pursuant to paragraph 12 (d) of the separation
agreement that the court incorporated into the
judgment.
  The judgment is reversed and the case is remanded
for further proceedings in accordance with this opinion.
      In this opinion LAVINE, J., concurred.
  1
     Although pursuant to the judgment alimony was to end in July, 2016, as
is evident from the plaintiff’s claims on appeal, this appeal is not moot.
   2
     On August 27, 2013, the parties agreed that the plaintiff’s alimony obliga-
tion should be reduced to $320 per month. The court, Olear, J., later approved
that reduction.
   3
     The defendant testified, however, that when she was living with her
boyfriend in the Bloomfield residence, she did not ‘‘do major grocery shop-
ping and . . . if [she] stopped at Stop and Shop, [she] grab[bed] $15 worth
of food, [made] dinner that night and that’s it.’’ She also explained that when
she was living with her boyfriend, she was not ‘‘stocking the house with
groceries.’’ She continued, however, by stating that ‘‘[n]ow that I am back
in my own home again, I am stocking my house with groceries,’’ and that
she spent about $125 per week on groceries after moving back to South
Windsor. There was no evidence presented regarding the amount, if any,
of the boyfriend’s financial contribution to the defendant’s food expenses
while she and the children lived with him in the Bloomfield residence.
   4
     The only remedy the plaintiff sought was termination of his alimony obli-
gation.
   5
     The plaintiff did not raise any claims on appeal challenging the court’s
determination that the defendant and her boyfriend were not cohabiting at
the South Windsor residence.
   6
     The defendant did not file a brief in this court. We therefore decide the
appeal on the basis of the plaintiff’s brief and the record.
   7
     General Statutes § 46b-86 (b) additionally provides that ‘‘[i]n the event
that a final judgment incorporates a provision of an agreement in which
the parties agree to circumstances, other than as provided in this subsection,
under which alimony will be modified, including suspension, reduction, or
termination of alimony, the court shall enforce the provision of such
agreement and enter orders in accordance therewith.’’
   8
     Spencer was decided after we heard oral argument in this case. We sua
sponte permitted the parties ‘‘to file simultaneous supplemental briefs . . .
analyzing [Spencer] and its application, if any, to the present case.’’ Only
the plaintiff filed a supplemental brief.
   9
     In Spencer the dissolution judgment did not specify that the issue of
cohabitation would be decided in accordance with § 46b-86 (b), but the trial
court and this court still applied § 46b-86 (b) in determining whether the
plaintiff had begun cohabiting with her boyfriend. See Spencer v. Spencer,
supra, 177 Conn. App. 507. Additionally, although Spencer and earlier deci-
sions use the word cohabitation, that word does not appear in § 46b-86 (b):
‘‘The legislature instead chose the broader language of living with another
person rather than cohabitation . . . . Because, however, living with
another person without financial benefit did not establish sufficient reason
to refashion an award of alimony under General Statutes § 46b-8[2], the
legislature imposed the additional requirement that the party making alimony
payments prove that the living arrangement has resulted in a change in
circumstances that alters the financial needs of the alimony recipient. . . .
Pursuant to § 46b-86 (b), the nonmarital union must be one with attendant
financial consequences before the trial court may alter an award of alimony.’’
(Citation omitted; internal quotation marks omitted.) DeMaria v. DeMaria,
247 Conn. 715, 720, 724 A.2d 1088 (1999).
   10
      Because it was undisputed that the defendant and her boyfriend were
living together in the Bloomfield residence, the court’s statement must refer
to the plaintiff’s failure to prove that the defendant’s boyfriend contributed
to her support in such a manner as to alter her financial needs.
   11
      It would be most unusual for a panel of this court to intend, either
explicitly or implicitly, to reverse an earlier ruling of this court because,
‘‘[a]s we often have stated, this court’s policy dictates that one panel should
not, on its own, reverse the ruling of a previous panel. The reversal may
be accomplished only if the appeal is heard en banc.’’ (Internal quotation
marks omitted.) First Connecticut Capital, LLC v. Homes of Westport,
LLC, 112 Conn. App. 750, 759, 966 A.2d 239 (2009); see also Consiglio v.
Transamerica Ins. Group, 55 Conn. App. 134, 138 n.2, 737 A.2d 969 (1999)
(‘‘[T]his court’s policy dictates that one panel should not, on its own, reverse
the ruling of a previous panel. The reversal may be accomplished only if
the appeal is heard en banc. Before a case is assigned for oral argument,
the chief judge may order, on the motion of a party or suo moto, that a
case be heard en banc. Practice Book § 70-7 (a).’’)
    As previously stated, Blum and many similar precedents have considered
and been decided on the basis of the contributions of the cohabitant. Looking
at the cohabitant’s financial contributions is but one permissible approach
permitted by § 46b-86 (b) to determine if the receiving party’s financial
needs have been altered. This case presents another permissible approach.
    12
       The court’s interpretation of § 46b-86 (b), requiring evidence of the
boyfriend’s contributions to the defendant in this case, is contrary to the
clear and unambiguous language of § 46b-86 (b) that ‘‘the living arrangements
cause such a change of circumstances as to alter the financial needs of [the
defendant].’’ In other words, the focus of the statutory language as applied
to this case is on whether there was a change in the defendant’s financial
needs because of her move to the Bloomfield residence, and not on whether
there was no change to the defendant’s financial needs because her boyfriend
did not make a specific financial contribution to her support.
    Both our Supreme Court and this court have applied the clear and unambig-
uous language of § 46b-86 (b) focusing on a change in the receiving party’s
financial needs, regardless of the source thereof. In DeMaria v. DeMaria,
supra, 247 Conn. 720, our Supreme Court stated that ‘‘[b]ecause . . . ‘living
with another’ person without financial benefit did not establish sufficient
reason to refashion an award of alimony under General Statutes § 46b-8[2],
the legislature imposed the additional requirement that the party making
alimony payments prove that the living arrangement has resulted in a change
in circumstances that alters the financial needs of the alimony recipient.
Therefore, this additional requirement, in effect, serves as a limitation. Pursu-
ant to § 46b-86 (b), the nonmarital union must be one with attendant financial
consequences before the trial court may alter an award of alimony.’’ (Empha-
sis added.) Similarly, in Lehan v. Lehan, 118 Conn. App. 685, 696–97, 985
A.2d 378 (2010), this court focused on whether there was a change in the
alimony recipient’s financial needs: ‘‘The second requirement is that the
plaintiff establish that the defendant’s financial needs have been altered as
a result of the cohabitation. . . . For purposes of § 46b-86 (b), the plaintiff
must demonstrate that the defendant’s financial needs, as quantified by the
court in setting the alimony award pursuant to . . . § 46b-82, have been
altered by her living arrangements.’’ (Citation omitted; internal quotation
marks omitted.); see also Cushman v. Cushman, 93 Conn. App. 186, 199,
888 A.2d 156 (2006) (‘‘the party seeking to alter the terms of the alimony
payments must . . . establish that the recipient’s financial needs have been
altered as a result of the cohabitation’’ [internal quotation marks omitted]);
Gervais v. Gervais, 91 Conn. App. 840, 853, 882 A.2d 731 (‘‘subsection (b)
of § 46b-86, following a finding that a party is living with another individual,
allows the court to . . . terminate the payment of alimony if there is a
corresponding change in financial circumstances’’ [emphasis added]), cert.
denied, 276 Conn. 919, 888 A.2d 88 (2005); Duhl v. Duhl, 7 Conn. App. 92,
94, 507 A.2d 523 (court concluded that there is no requirement of ‘‘financial
interdependence such as is found in a common law marriage’’ before court
can order termination of alimony under § 46b-86 (b), and ‘‘[n]o such require-
ment is found in the statute nor [is] . . . such a requirement . . . necessary
to fulfill [the statute’s] purpose’’), cert. denied, 200 Conn. 803, 509 A.2d
517 (1986).